In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00109-CV
                                                ______________________________
 
 
       RALPH WHITLEY, D/B/A RALPH WHITLEY BUILDERS,
Appellant
 
                                                                V.
 
            BRENDA SKINNER, INDIVIDUALLY AND ON BEHALF OF
THE ESTATE OF CHRIS
SKINNER, AND AS NEXT FRIEND OF
KRYSTAL SKINNER AND AARON
ABUNDIZ, ET AL., Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 196th
Judicial District Court
                                                              Hunt County, Texas
                                                            Trial
Court No. 72,378
 
                                                                                                  

 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            Appellant,
Ralph Whitley, d/b/a Ralph Whitley Builders, has represented to this Court that
the parties have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.
            We
dismiss this appeal.
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          March
3, 2011
Date Decided:             March
4, 2011